Citation Nr: 0609453	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  96-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right hallux 
valgus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left hallux 
valgus, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back disability, including as secondary to service-connected 
hallux valgus disabilities.

4.  Entitlement to service connection for degenerative 
arthritis of multiple joints.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for disability due to 
medications prescribed for service-connected hallux valgus, 
to include symptoms of irritability, drowsiness, tiredness, 
and an inability to have sex.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic rhinitis 
with residuals of nasal and adenoid surgery.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The RO issued statements of the case regarding claims for 
service connection for right ankle fusion, service connection 
for post-traumatic stress disorder (PTSD), service connection 
for drug addiction secondary to PTSD, and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  The veteran was informed of 
the requirement that he submit a substantive appeal to 
perfect his appeal with respect to these issues, but these 
matters were not thereafter addressed by the veteran so the 
Board is assuming that the veteran is not currently seeking 
appellate review with respect to any of these matters.  

The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for low back disability and entitlement to service 
connection for sinusitis are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran is currently rated at the maximum 10 percent 
for hallux valgus for each foot.

2.  A multiple joint arthritis disability was not present 
during service or manifested within a year of the veteran's 
discharge from service, nor is it etiologically related to 
service.

3.  The veteran does not have a current unspecified 
disability resulting in irritability, drowsiness, tiredness, 
and an inability to have sex, that was caused or chronically 
worsened by medications prescribed for his service-connected 
hallux valgus.

4.  An unappealed rating decision in October 1971 denied 
service connection allergic rhinitis with residuals of nasal 
and adenoid surgery.

5.  Evidence received since the October 1971 rating decision 
is cumulative or redundant of the evidence previously of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for right 
hallux valgus is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).

2.  A disability rating in excess of 10 percent for left 
hallux valgus is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).

3.  A multiple joint arthritis disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  An unspecified disability resulting in irritability, 
drowsiness, tiredness, and an inability to have sex not 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2005).

5.  New and material evidence has not been received to reopen 
the claim for service connection for allergic rhinitis with 
residuals of nasal and adenoid surgery.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The veteran's claims were all initially adjudicated before 
the enactment of the VCAA.  The record reflects that an April 
2002 letter from the originating agency informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  Although the RO did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information and any authorization necessary for the 
RO to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-
date elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506). 

Although the veteran has not been provided notice with 
respect to the type of evidence necessary to establish a 
disability rating or effective date for the disabilities 
for which service connection is sought, or notice of the 
evidence necessary to establish the effective date for a 
higher rating, the Board finds that the Board will not 
be prejudiced as a result of the Board proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether 
the veteran has been prejudiced thereby).  As explained 
below, the Board has determined that service connection 
is not warranted for the claimed disabilities and a 
higher disability rating is not warranted for the 
service-connected disabilities at issue in this appeal.  
Consequently, no effective date or disability rating 
will assigned and there is no possibility of prejudice 
to the veteran.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records, VA medical records, Social 
Security Administration records, and private medical records 
have been obtained.  The veteran has been afforded a hearing 
before a hearing officer.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal, and he has done so.  Neither the veteran nor 
his representative has identified any available, outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on any of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Increased Ratings for Hallux Valgus

The veteran seeks ratings in excess of 10 percent for hallux 
valgus of each foot.  The veteran had VA outpatient surgery 
on his right big toe in May 1995.  At a hearing before a 
hearing officer in September 1996, the veteran reported that 
he had pain in both feet and joints on standing and walking.  
He asserted that the pain was sometimes so severe that he 
could not stand up and he had to sit down.  He testified that 
the pain in his feet interfered with his ability to work.

On VA examination in September 1996, it was noted that the 
function of the veteran's feet was not impaired and that 
there was no significant deformity.  The veteran's gait was 
normal and there was no secondary skin or muscular changes.  
On VA examination in May 1997, the veteran ambulated 
normally.  There was no deformity, functional limitation 
noted on standing and walking, or weakness of the muscles of 
the feet.  The examiner stated that the residuals of the 
hallux valgus surgery had no affect on the veteran's 
employment.  The pertinent diagnoses were hallux valgus 
surgery of the right MP joint with deformity corrected, and 
slight hallux valgus deformity of the left first MP joint.  
The medical records, including VA examination reports dated 
in January 1999 and August 2003, show that the veteran now 
has other foot disabilities, including fusion of the right 
ankle.  The August 2003 examiner noted that the veteran had 
impairment of walking and standing due to his right ankle 
disability.  He further opined that the veteran's right ankle 
disability was unrelated to the hallux valgus disabilities.

Hallux valgus is rated under Diagnostic Code 5280.  
Diagnostic Code 5280 provides a maximum 10 percent rating for 
unilateral hallux valgus if either the great toe was operated 
on with resection of the metatarsal head or if there is 
severe hallux valgus equivalent to amputation of the great 
toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the hallux valgus but 
has found none.  In particular, the Board notes that there is 
no diagnostic code specifically for evaluating limitation of 
motion of the great toe.  In addition,  Diagnostic Code 5283 
for malunion or nonunion of the tarsal or metatarsal bones is 
not applicable because it involves the bones of the foot and 
not just the great toe.  

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.  In view of the fact that the 
disability of each foot is limited to the great toe and is 
productive of little if any functional impairment, it is 
clear that the disability does not more nearly approximate 
the moderately severe foot disability required for a higher 
rating under Diagnostic Code 5284

In addition, although Diagnostic Code 5171 authorizes a 30 
percent evaluation for amputation of the great toe with 
removal of the metatarsal head, the veteran has not undergone 
amputation of either great toe and the functional impairment 
of neither great toe approaches that required for a 30 
percent evaluation. 

In sum, there is no schedular basis for assigning a rating in 
excess of 10 percent for hallus valgus of either foot.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for either service-
connected disability and that the manifestations of the 
hallux valgus disabilities are contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.

Service Connection Claims

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Multiple Joint Arthritis

Service medical records are negative for evidence of 
arthritis.  The post-service medical evidence of record does 
not show arthritis, other than in the service-connected toes, 
until October 1990, more than 19 years after discharge from 
service.  VA outpatient records note mild arthritis of the 
lumbar spine in October 1990, and an examination for the 
Social Security Administration in March 1994 disclosed 
arthritis of the shoulders.  None of the medical evidence 
indicates that there is a nexus between the any current 
multiple joint arthritis and the veteran's military service. 

In essence, the evidence of a nexus between any current 
multiple joint arthritis disability and the veteran's 
military service is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim for service connection for arthritis of 
multiple joint arthritis.

Unspecified Disability

The veteran maintains that he is entitled to service 
connection for unspecified disability resulting from 
medications prescribed for service-connected disability.  In 
July 1997, the veteran wrote to the RO stating that he was 
unable to function because of the various medications that he 
was taking for pain.

In June 1998 the RO wrote to the veteran requesting that he 
clarify specifically what disability he thought he had due to 
medication, and requested more information about the 
offending medication.  The veteran wrote to the RO later in 
June 1998 stating that he had been given Imipramine HCL for 
psychiatric treatment, and that it resulted in his being 
dizzy and feeling like he had a hangover.

The veteran does not claim, and the evidence does not show, 
that the veteran experienced an unspecified disability, to 
include symptoms of irritability, drowsiness, tiredness, and 
an inability to have sex, during his active service.  

The Board notes that service connection is not in effect for 
a psychiatric disorder and that consequently any side effects 
of psychiatric medication are not subject to secondary 
service connection.  In this case, the extensive medical 
evidence does not indicate that that the veteran has any 
disability which includes symptoms of irritability, 
drowsiness, tiredness, and an inability to have sex, due to 
medications for his only service-connected bilateral hallux 
valgus.  Accordingly, this claim must also be denied.

Claim to Reopen

In April 1995, the veteran sought to reopen a claim for 
service connection for allergic rhinitis with residuals of 
nasal and adenoid surgery.  The VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  Moreover, the Board notes that the 
provisions of 38 C.F.R. § 3.156(a), defining new and material 
evidence, were amended effective August 29, 2001.  These 
amendments are only effective for claims received on or after 
August 29, 2001, so in the veteran's case, only the former 
provisions are for application.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Service medical records reveal that in March 1969 the veteran 
had enlargement of the turbinates bilaterally with slight 
obstruction bilaterally, and mucoid secretion.  The veteran 
denied allergies.  It was noted that the veteran had had 
medication, without relief.  Later in March 1969 the veteran 
underwent a bilateral inferior turbinectomy, for treatment of 
acute and chronic hypertrophic rhinitis.   Allergic rhinitis 
was again diagnosed in October 1969.  

On an August 1971 VA examination, allergic rhinitis was 
diagnosed.  The veteran reported that his nose began blocking 
up intermittently when he was in Vietnam.  The veteran 
reported that he had skin tests in service which showed him 
to be allergic to mixed dust.

An unappealed rating decision in October 1971 denied service 
connection for allergic rhinitis on the basis that allergic 
rhinitis is a constitutional or developmental abnormality 
(and therefore not a disability under the law).

The evidence received after the October 1971 rating decision 
includes medical evidence indicating that the veteran 
continued to experience allergic rhinitis.  This includes an 
August 1979 VA diagnosis of coryza (acute rhinitis) and an 
April 1995 VA outpatient record that indicates that the 
veteran had allergic rhinitis.  However, allergic rhinitis 
was shown prior to the October 1971 rating decision.  
Accordingly, the evidence added to the record is merely 
cumulative of the evidence previously of record.  There has 
been no medical evidence added to the record indicating that 
the veteran acquired chronic allergic rhinitis in service or 
that such a disorder permanently increased in severity during 
service.  Because no new material evidence has been 
submitted, the veteran's claim for service connection for 
allergic rhinitis with residuals of nasal and adenoid surgery 
may not be reopened.




ORDER

Entitlement to a rating in excess of 10 percent for right 
hallux valgus is denied. 

Entitlement to a rating in excess of 10 percent for left 
hallux valgus is denied.

Entitlement to service connection for degenerative arthritis 
of multiple joints is denied.

Entitlement to service connection for unspecified disability 
due to medications prescribed for service-connected hallux 
valgus disability, to include symptoms of irritability, 
drowsiness, tiredness, and an inability to have sex, is 
denied.

New and material evidence not having been received, reopening 
of a claim of entitlement to service connection for allergic 
rhinitis with residuals of nasal and adenoid surgery is 
denied.


REMAND

The veteran seeks service connection for sinusitis.  The 
veteran's service medical records reveal diagnoses of 
sinusitis in February 1969 and August 1969.  Chronic 
sinusitis was diagnosed in March 1969 and April 1969.  

Post-service medical records are negative for the presence of 
sinusitis, except for a February 17, 1995, VA outpatient 
treatment record which contains an impression of chronic 
sinusitis; however, it is not clear from the record whether 
this impression was based on history provided by the veteran 
or whether it was based on objective findings on the 
examination and a review of the veteran's pertinent medical 
history.  Therefore, the Board finds that a VA examination, 
with medical opinion, is necessary to decide this claim.  See 
38 C.F.R. § 3.159(c)(4).  

The veteran also seeks to reopen a claim for service 
connection for low back disability, including as secondary to 
service-connected hallux valgus disabilities.  The Board 
notes that the most recent supplemental statement of the case 
addressing this matter was issued in April 2003.  Additional 
pertinent medical evidence, including an August 2003 VA 
examination report, was received after that date and prior to 
certification of the veteran's claim to the Board.  
Accordingly, this case must be returned to the originating 
agency in order that a supplemental statement of the case may 
be issued considering all the evidence received since the 
April 2003 supplemental statement of the case.  

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The VBA should ensure that the 
veteran receives all notice  
required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include 
notice that he submit should submit 
any pertinent evidence in his 
possession.

2.  The VBA should undertake any 
indicated development to obtain any 
pertinent evidence identified but 
not provided by the veteran.  

3.  If the VBA is unable to obtain 
any such evidence, it should so 
inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise 
to determine whether the veteran has 
chronic sinusitis.  The claims 
folders, to include a copy of this 
Remand, must be made available to 
and be reviewed by the examiner.  If 
the veteran is found to have chronic 
sinusitis, the examiner should 
provide an opinion as whether there 
is a 50 percent or better 
probability that the disorder is 
etiologically related to service.  
The examiner should provide the 
rationale for all opinions 
expressed.

5.  The VBA should also undertake 
any other development it determines 
to be indicated.

6.  Then, the VBA should 
readjudicate the veteran's claims.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the VBA should issue a 
supplemental statement of the case, 
which includes review of all 
evidence submitted subsequent to the 
April 2003 supplemental statement of 
the case, and afford the veteran and 
his representative the requisite 
opportunity to respond before the 
claims folders are returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                  
_________________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


